Citation Nr: 1610868	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis prior to June 19, 2012, and in excess of 20 percent thereafter. 

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar spondylosis and assigned an evaluation of 10 percent.  A March 2013 rating decision increased the Veteran's disability rating for lumbar spondylosis to 20 percent effective June 19, 2012.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for depression was raised by the Veteran at the January 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 10 percent for lumbar spondylosis prior to June 19, 2012, and in excess of 20 percent thereafter, and entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbar spondylosis was productive of radiculopathy of the left lower extremity that resulted in a disability at least analogous to mild incomplete paralysis of the sciatic nerve.

2.  Effective January 25, 2016, the Veteran's lumbar spondylosis was productive of radiculopathy of the right lower extremity that resulted in a disability at least analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a separate evaluation of at least 10 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).

2.  Effective January 25, 2016, the criteria for a separate evaluation of at least 10 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for lumbar spondylosis arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with VA examinations for his lumbar spondylosis in September 2010 and June 2012.  The examination reports have been associated with the claims file. 

In January 2016, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered his treatment history.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.




II.  Increased Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2015).

The Veteran seeks a higher rating for his lumbar spondylosis, which is currently rated 10 percent disabling prior to June 19, 2012, and 20 percent disabling thereafter.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's lumbar spondylosis.

The Board finds that under DC 8520, the Veteran's radiculopathy of the left lower extremity warrants a 10 percent disability rating throughout the appeal period, and the Veteran's right lower extremity radiculopathy warrants a 10 percent disability rating effective January 25, 2016 (the date of the Board hearing).
DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

At the September 2010 VA examination, the Veteran complained of pain in his lower back which radiated down his left leg to his foot and numbness and tingling in his left leg.  The sensory examination showed sensation intact for light touch.

The June 2012 VA examination revealed mild radiculopathy of the left lower extremity.  VA treatment records from June 2013 through January 2015 show the Veteran reported numbness and tingling from the lumbar spine to the posterior left lower extremity.

At the January 2016 Board hearing, the Veteran reported numbness, tingling, and pain in his left leg and numbness and tingling in his right leg.

Resolving all reasonable doubt in the Veteran's favor, the Board finds a rating of at least 10 percent for radiculopathy of the left lower extremity is warranted throughout the appeal period.  The Board also finds a rating of at least 10 percent for radiculopathy of the right lower extremity is warranted effective January 25, 2016, the date of the Board hearing.  

ORDER

Subject to the regulations governing monetary awards, a separate schedular rating of at least 10 percent for sciatica of the left leg is granted effective July 13, 2010.

Subject to the regulations governing monetary awards, a separate schedular rating of at least 10 percent for sciatica of the right leg is granted effective June 19, 2012.


REMAND

A March 2013 VA medical opinion refers to August 30, 2011, October 14, 2011 and November 8, 2011 CAPRI records showing complaints of radiculopathy during physical therapy.  These records are not contained in the claims file and should be obtained.  The RO should also ask the Veteran to identify any additional, pertinent medical treatment that he has received for lumbar spondylosis and/or radiculopathy of the lower extremities and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.  In light of these additional treatment records, a new VA examination is warranted to properly assess the current severity of the Veteran's lumbar spondylosis and radiculopathy.

In regard to the Veteran's claim for entitlement TDIU, the June 2012 VA examination report noted the Veteran was unemployed.  At the January 2016 VA Board hearing, the Veteran testified that he was working in a temporary job.  The claims file does not contain evidence regarding whether the Veteran is currently working.  Accordingly, the Board must obtain further information regarding the Veteran's current employment status and the circumstances of his employment.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his lumbar spondylosis and/or radiculopathy of the lower extremities that are not already of record, to specifically include August 30, 2011, October 14, 2011 and November 8, 2011 CAPRI records showing complaints of radiculopathy during physical therapy.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lumbar spondylosis and/or radiculopathy of the lower extremities and his ability to work due to his service-connected conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent outstanding records, schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of his service-connected lumbar spondylosis and radiculopathy of the lower extremities.  The Veteran's claims file should be made available to, and reviewed by the VA examiner.

The examiner should conduct all indicated tests and studies and identify all orthopedic and neurologic pathology found to be present, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion. 

In addition, the examiner should state whether the lumbar spondylosis has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of any neurological impairment resulting from the service-connected lower back disability, to include radiculopathy or neuropathy, and/or any bowel or bladder impairment.

The examiner is also asked to provide an opinion as to whether the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation. 
The supporting rationale for all opinions expressed should be provided in the report.

5.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


